--------------------------------------------------------------------------------

 

 

COMMERCIAL LEASE AGREEMENT

 

 THIS COMMERCIAL LEASE AGREEMENT (hereinafter called the "Lease") is made this
11 day of March, 2009 by and between POLARIS CEDAR CREST, LLC, a Pennsylvania
limited liability company, which has as its address 7562 Perm Drive, Suite 100,
Allentown, Pennsylvania 18106, or its assignee or nominee (the "Lessor")

 

AND

 

EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, which
has as its address 100 Gateway Drive, Suite 100, Bethlehem, Pennsylvania 18017
(the "Lessee").

 

WITNESSETH:

 

WHEREAS, VIST Bank, f/k/a Madison Bank, a division of Leesport Bank ("VIST"),
has succeeded to the interests of Center Square Associates, a Pennsylvania
general partnership as owner of the fee interest in certain tract or parcel of
land located in Salisbury Township, Lehigh County, Pennsylvania, as more
particularly described in Exhibit "A" attached hereto and made a part hereof
(the "Premises"), pursuant to VIST's purchase of the Premises at the January 23,
2009 Lehigh County Sheriffs Sale; and

 

WHEREAS, VIST, pursuant to its rights in that certain Subordination,
Non-Disturbance and Attornment Agreement dated October 2, 2007 and recorded in
the Lehigh County Recorder of Deeds office on December 28, 2007 at Document ID#
7458028, has succeeded to the rights of Center Square Associates as the Ground
Lessor of all improvements, including but not limited to the bank building (the
"Improvements") located upon the Premises pursuant to that certain Ground Lease
dated July 12, 2005, as amended by those certain four (4) Amendments thereto
(collectively, the "Ground Lease"); and

 

WHEREAS, VIST and Lessee, also the tenant under the Ground Lease, have agreed to
terminate the Ground Lease on the day of Closing of the sale of the Premises
from VIST to Lessor; and

 

WHEREAS, VIST and Lessor have executed an Agreement of Sale dated January 22,
2009 (the "Agreement of Sale") pursuant to which Lessor, subject to certain
conditions contained therein, is the equitable owner of the Premises; and

 

WHEREAS, Lessee has requested that Lessor construct on the Premises a bank
building in accordance with the Site Plan prepared by Bohler Engineering, Inc.
revised March 28, 2007 and recorded on July 26, 2007 ("Site Plan"), and Lessor
has in fact substantially completed construction thereof, and which the Improved
Lease Premises the Lessee will then lease from Lessor.

 

   

   

--------------------------------------------------------------------------------

   

 

NOW, THEREFORE, the parties hereto, in consideration of the covenants and
agreements herein, and intending to be legally bound hereby, agree as follows:

 

1.              IMPROVED LEASED PREMISES. Subject to the terms and conditions of
this Lease, Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
the Premises and the Improvements now existing and to be constructed thereon
(collectively, the "Improved Lease Premises") as provided herein. Lessor will
complete the improvements to the Premises in accordance with the Work Letter
attached hereto as Exhibit "B" and incorporated herein. Lessee agrees to the
terms and conditions set forth on Exhibit "B" hereto.

 





--------------------------------------------------------------------------------

 

(a)            For the purposes of this Lease, the term "Improved Lease
Premises" shall also include the all rights contained in that certain
Declaration of Cross Easements and Easements dated May 22, 2008 and recorded as
document #7481685 in the Lehigh County Office of the Recorder of Deeds.

 

2.              TERM.

 

(a)            The term of this Lease for the Improved Leased Premises (the
"Term") shall be approximately eleven (11) years commencing on the date on which
Lessor has closed on the purchase of the Premises (the "Commencement Date"), and
ending at midnight on the day preceding the eleventh (11th) anniversary of the
Commencement Date.

 

(b)            Provided that Lessee shall not then be in default hereunder,
Lessee shall have the option to extend the Term of this Lease for two (2)
successive renewal terms of seven (7) years, followed by one (1) additional
renewal period of four (4) years and ten (10) months, (each, a "Renewal Term"),
on the same terms and conditions set forth herein and with the rental for each
Renewal Term continuing to increase at the rate of two and one-half percent
(2-1/2%) per year such that the rental for each lease year during any Renewal
Term shall be 102.5% of the rental for the immediately preceding lease year.
Lessee may exercise its right to renew the Lease Term by providing Lessor with
written notice of its option to renew the Lease not less than nine (9) months
prior to the expiration of the then current Term or Renewal Term.

 

(c)            Notwithstanding the Commencement Date of the Term, Lessee shall
be bound by all of the terms and conditions hereof, from and after the date of
execution of this Lease.

 

3.              CONDITIONS OF COMMENCEMENT. The Commencement of this Commercial
Lease is expressly conditioned upon the occurrence of all of the following
conditions:

 

(a)            The Closing of the purchase contemplated by the Agreement of Sale
("Closing"); and

 

   

2

--------------------------------------------------------------------------------

   

 

(b)            The termination of the Ground Lease by mutual agreement between
VIST and Lessee contemporaneous with the Closing.

 

(i)             In the event that VIST fails to terminate the Ground Lease,
Lessee and Lessor, as successor in interest to VIST as landlord under the Ground
Lease, hereby agree to mutually terminate the Ground Lease , in a separate
writing signed by both Lessor and Lessee. Said termination will be effective
contemporaneously with the effective date of this Lease.

 

(c)            After the conditions of Section 3(a) and (b) have occurred, the
withdrawal with prejudice by Lessor of the civil action which Lessor filed in
the Lehigh County Court of Common Pleas at docket # 2008-C-4098 (the "Civil
Action") against Lessee.

 

4.              USE. Lessee shall use the Improved Leased Premises as an Embassy
Bank or any successor bank or, with Lessor's prior written consent, for any
other lawful purpose permitted under zoning and other applicable laws,
ordinances, and regulations.

 

5.              RENT.

 

(a)            During the first year of the Term, Lessee shall pay to Lessor as
minimum annual rent the sum of One Hundred Eighty-four Thousand Eight Dollars
($184,008.00), payable in equal monthly installments of Fifteen Thousand Three
Hundred Thirty-four Dollars ($15,334.00) each. Thereafter, for each Lease year
during the Term and any Renewal Term, minimum annual rent shall equal the
minimum annual rent payable in the immediately preceding Lease year, multiplied
by 102.5% (e.g., the prior year's rental plus an increase of 2.5%).



--------------------------------------------------------------------------------

 

Such minimum annual rent shall be payable in advance, in equal monthly
installments on the first day of each calendar month during the Term and any
Renewal Term hereof, without demand, offset or deduction, and shall be payable
in lawful money of the United States of America. Lessor agrees that it will use
its best efforts to obtain a Certificate of Occupancy on or before July 1, 2009.

 

(i)             In the event Lessor shall not deliver a Certificate of Occupancy
by August 1, 2009, Lessee shall have the option of (i) completing such work
necessary to obtain a Certificate of Occupancy, and deduct the actual and
reasonable cost thereof from the rent otherwise payable under this Lease until
such amount is paid in full, or (ii) pay 50% of the rent otherwise payable
pursuant to this lease until such time as Lessor delivers a Certificate of
Occupancy.

 

(b)            This Lease is intended to be a "triple net" lease. Accordingly,
Lessee agrees to pay as additional rent, all charges for utilities, taxes,
assessments and other governmental charges with respect to the Improved Leased
Premises and as may be further provided in this Lease. It is the parties' intent
that Lessee shall pay all such charges directly. In the event Lessor shall
receive any such charges, Lessor shall bill Lessee for any such charges and
Lessee shall promptly pay Lessor for such charges upon invoice. In the event of
nonpayment of additional rent. Lessor shall have, in addition to all other
rights and remedies, all the rights and remedies provided for herein or by law
in the case of nonpayment of the minimum rent.

 

   

3

--------------------------------------------------------------------------------

   

 

(c)            For all purposes under this Lease, rent shall mean both minimum
and additional rent. Rent shall be delivered to Lessor at Lessor's address as
set forth above, or at such other place or to such other person as Lessor may
designate in writing from time to time.

 

(d)            The parties acknowledge that Lessee has obtained regulatory
approval that requires the subject bank branch to open by November 21, 2009.
Only in the limited event that Lessor has not delivered a Certificate of
Occupancy on or before November 21, 2009, and Lessee is unable to obtain an
extension of all applicable bank regulatory approvals necessary to operate a
bank branch at the subject location, but has diligently pursued such approvals
and/or extensions of time, then Lessee shall have the option of terminating this
Lease as of such date, provided that Lessee continues to make regular monthly
payments as required in this Section 5 for a period of nine (9) months following
the termination date. The Lessee shall be relieved of the liability for the
post- termination monthly rental payments upon the expiration of nine (9) months
following the termination date, or the date upon which rental obligations
commence with a replacement Tenant at the property, whichever is sooner.

 

(i)             The Lessee shall have no other termination rights hereunder
except in the limited circumstance provided for in Section 5(d), above.

 

(ii)            Notice of termination pursuant to Section 5(d) shall be in
writing signed by an authorized representative of Lessee and delivered according
to the provisions of Section 32, below.

 

6.              ALTERATIONS AND IMPROVEMENTS.

 

(a)            Lessee shall not make or cause to be made any alterations,
additions or improvements to the Improved Leased Premises without the prior
written consent of Lessor. All alterations, additions or improvements approved
by Lessor shall be made solely at Lessee's expense by a contractor approved by
Lessor, shall be made in a good and workmanlike manner and shall be performed in
compliance with all laws, ordinances and requirements of any and all Federal,
State, Municipal and/or other authorities, the Board of Fire Underwriters and
any mortgages to which the Improved Leased Premises is subject. Any alteration,
addition or improvement made by Lessee under this Section 6, and any fixtures
installed as a part thereof, shall, at Lessor's option, become the property of
Lessor upon the expiration or other termination of this Lease. Lessor shall have
the right, however, to



--------------------------------------------------------------------------------

 

require Lessee to remove such fixtures at Lessee's cost upon such termination of
this Lease, and Lessee shall promptly remove the same and repair any damage to
the Improved Leased Premises caused by such removal.

 

   

4

--------------------------------------------------------------------------------

   

 

(b)            All persons to whom these presents may come are put upon notice
of the fact that Lessee shall never, under any circumstances, have the power to
subject the interest of Lessor or any mortgagee in the Improved Leased Premises
to any mechanic's, materialman's or similar lien.

 

(c)            Any contract or agreement for labor, equipment, services,
materials or supplies in connection with the rights set forth hereunder shall
provide that no lien or claim shall thereby be created or arise, or be filed by
anyone thereunder, upon or against the Improved Leased Premises and/or the
interest of Lessor, or any mortgagee of Lessor, or the buildings or improvements
thereon to be erected on the Improved Leased Premises or any of the equipment
thereof.

 

(d)            In the event of a lien or claim of any kind, arising out of the
exercise of the rights set forth hereunder by Lessee, its agents, employees,
contractors, subcontractors, and materialmen, being filed against the interest
of Lessor, any mortgagee of Lessor and/or against the Improved Leased Premises,
Lessee covenants and agrees that at its expense it will within thirty (30) days
after written notice from Lessor, cause the Improved Leased Premises and any
such interest therein to be released from the legal effect of such lien or
claim, either by payment or by posting of bond or by the payment into court of
the amount necessary to relieve and release the Improved Leased Premises or the
interest from such claim or in any manner satisfactory to Lessor, and any
mortgagee of Lessor. If Lessee desires to contest the validity of any lien or
claim, Lessee may do so upon Lessor's prior written consent, provided Lessee
sustains the cost of such contest, and Lessee remains liable to pay or discharge
any lien or claim deemed to be due or payable. Lessee hereby indemnifies and
holds Lessor harmless against any and all liability, loss or damage sustained by
Lessor by reason of such contest, unless such contest arises from any negligent
or intentional act or omission of Lessor.

 

7.              UTILITIES. Lessee shall pay, when the same shall become due, all
charges for utilities consumed by it on the Improved Leased Premises including
without limitation electricity, heat and telephone, and any other utilities, as
well as water and sewer charges. Lessor shall not be required to furnish to
Lessee any utility, janitorial or other service of any kind whatsoever during
the Term of this Lease.

 

8.             MAINTENANCE AND REPAIRS. Lessor has made no representations
concerning the condition of the Improved Leased Premises other than that the
improvements will be completed in accordance with the agreement between the
parties as referred to in Section 1 hereof. Lessee shall maintain and be
responsible for maintaining and repairing all portions of the Improved Leased
Premises. Lessee, at its sole cost and expense, shall take good care of the
Improved Leased Premises and will maintain the same in good order and condition,
ordinary wear and tear excepted, and make all necessary repairs thereto,
interior as well as exterior, including and without limiting the generality of
the foregoing, roof and structural members, including walls. Lessee shall be
responsible for the routine regular cleaning of the Improved Leased Premises,
and shall keep all portions of the Improved Leased Premises in a clean and
orderly condition, free of unlawful obstruction, and shall not permit or cause
any damage, waste or injury to the building or other improvements on the
Improved Leased Premises.

 

   

5

--------------------------------------------------------------------------------

   

 

9.              REFUSE REMOVAL. Lessee shall provide for its own garbage,
rubbish and refuse disposal and agrees to keep the Improved Leased Premises free
and clear of debris. Lessee agrees to keep all rubbish, garbage and refuse in
covered containers within the Improved Leased Premises (or at such other
location identified by Lessor) and to have the same removed regularly.

 





--------------------------------------------------------------------------------

 

10.            COMPLIANCE. With regard to its use of the Improved Leased
Premises, Lessee shall, at its own expense, comply with all laws, rules, orders,
regulations, and requirements of all Federal, State, and municipal governments,
courts, departments, commissions, boards, and officers having jurisdiction over
the Improved Leased Premises, the lawful orders, rules, and regulations of the
Board of Fire Underwriters having jurisdiction over the Improved Leased
Premises, any mortgages to which the Improved Leased Premises is subject, and
any rules and regulations of Lessor. Lessee shall have the right to contest by
appropriate legal proceedings, diligently pursued, without cost or expense to
Lessor, the validity of any governmental law, rule, order, regulation or
requirement. Lessee hereby indemnifies and holds Lessor harmless against any and
all liability, loss, or damage sustained by Lessor by reason of such contest.
Notwithstanding any of the foregoing, Lessee shall promptly comply with any such
law, rule, order, regulation or requirement if at any time the Improved Leased
Premises or any part thereof shall then be immediately subject to forfeiture or
Lessee shall be subject to criminal liability for non-compliance therewith.

 

11.            TAXES. Lessee shall pay as and when the same shall become due all
real property taxes, assessments and other governmental charges assessed against
the Improved Leased Premises during the Term of this Lease. Lessee shall have
the right to contest by appropriate legal proceedings, diligently pursued,
without cost or expense to Lessor, the validity of any such tax, assessment or
other governmental charge. Lessee hereby indemnifies Lessor against any and all
liability, loss or damage sustained by Lessor by reason of such contest.
Notwithstanding any of the foregoing, Lessee shall promptly pay any such tax,
assessment or other government charge if at any time the Improved Leased
Premises or any part thereof shall then be immediately subject to forfeiture or
Lessee shall be subject to any criminal liability for nonpayment thereof. Lessor
shall deliver all applicable tax bills to Lessee upon receipt to enable Lessee
to timely pay all such taxes in the discount period.

 

12.            SURRENDER OF IMPROVED LEASED PREMISES. Lessee covenants that upon
the termination or expiration of this Lease or any renewal thereof, Lessee shall
surrender the Improved Leased Premises in good order and condition and shall
surrender all keys to the Improved Leased Premises to Lessor at the place then
fixed for the payment of rent. This covenant shall survive termination of this
Lease.

 

13.            RIGHT OF ENTRY. Upon prior notice and in the presence of an
authorized representative of Lessee (whom Lessee agrees to provide upon such
notice received from Lessor), Lessor and/or its agents shall have the right to
enter upon and inspect the Improved Leased Premises at all reasonable times and
to exhibit the Improved Leased Premises to prospective purchasers and
prospective tenants (but in this case, only during the last six (6) months of
the term of this Lease). Lessor shall be permitted to affix a "To Let" or "For
Sale" sign on the Improved Leased Premises during the last ninety (90) days of
the term of this Lease in such place as shall not interfere with the business
then being conducted at the Improved Leased Premises.

 

   

6

--------------------------------------------------------------------------------

   

 

14.            SIGNS. Lessee shall have the right to install and maintain on the
Improved Leased Premises such signs and advertising matter as Lessee may
reasonably desire, subject to the prior consent of Lessor. Lessee shall comply
with any laws or ordinances with respect to such signs or advertising, and shall
obtain any necessary permits. Lessee agrees to maintain such signs or
advertising in good condition, and to repair any damage which may be caused by
erection, maintenance, repair or removal of such signs or advertising.

 

15.        LIABILITY AND OTHER INSURANCE. Lessee shall, during the entire term
hereof, keep in full force and effect policies of comprehensive liability and
property damage insurance, with respect to the Improved Leased Premises and the
business operated by Lessee in and upon the Improved Leased Premises. The policy
(or policies) shall name Lessor, and any persons, firms, or corporations
designated by Lessor, including the Ground Lessor and mortgagees, if any, and
Lessee as insured and shall contain a clause that the insurer will not cancel or
modify the insurance without first giving the named parties thirty (30) days
prior written notice. Copies of the policy or certificates of accord or
insurance shall be delivered to Lessor upon the Commencement Date. If Lessee
shall not comply with its covenants made in this section, Lessor may, at its
option, cause insurance as aforesaid to be issued and in such event, Lessee
agrees to pay the premium for such insurance promptly upon Lessor's demand as



--------------------------------------------------------------------------------

 

additional rent. All obligations contained in this Section 15 shall be subject
to the requirements of Lessor's lender and/or mortgagee. In the event the
Lessor's lender requires minimum insurance coverage in excess of the limits
described herein, then the Lessee expressly agrees to comply with all
requirements of Lessor's lender.   Failure to do so shall constitute an Event of
Default under this Lease.

 

(a)            Property and Personal Injury Liability Insurance. At all times
during theTerm of this Lease, Lessee shall maintain, at its sole cost,
comprehensive broad-form general public liability insurance against claims and
liability for personal injury, death, and property damage arising from the use,
occupancy, disuse, or condition of the Leased Premises and Improvements. The
insurance shall be carried by insurance companies authorized to transact
business in Pennsylvania, selected by Lessee and approved by Lessor, which
approval shall not be unreasonably withheld, delayed or conditioned. In
addition, the following conditions shall be met:

 

(i)             The insurance provided pursuant to this Paragraph 15(a)(1) shall
be in an amount no less than One Million ($1,000,000.00) Dollars for property
coverage, and in an amount no less than One Million ($1,000,000.00) Dollars for
one person and Two Million ($2,000,000.00) Dollars for one accident for personal
injury.

 

   

7

--------------------------------------------------------------------------------

   

 

(ii)            The insurance shall be maintained for the mutual benefit of
Landlord and Lessee, any succeeding owners of the fee title in the Leased
Premises, any successors and assigns of this Lease. The insurance policy or
policies shall name Lessor and Lessee as insureds and shall not be subject to
cancellation unless Lessor has received a minimum of thirty (30) days prior
written notice of the intention of the insurer to cancel the coverage.

 

(iii)           Construction Liability Insurance. Lessee agrees either to obtain
and maintain (to the extent reasonably procurable) construction liability
insurance at all times when demolition, excavation, or construction work is in
progress on the Leased Premises, or cause its contractors to maintain such
construction liability insurance. This insurance shall be carried by insurance
companies authorized to transact business in Pennsylvania, selected by Lessee
and shall be paid for by Lessee. The insurance shall have limits of no less than
One Million ($1,000,000.00) Dollars for property damage, and One Million
($1,000,000.00) Dollars for one person and Two Million ($2,000,000.00) Dollars
for one accident for personal injury. The insurance shall be maintained for the
mutual benefit of Lessor and Lessee, as well as any succeeding owners of the fee
title in the Leased Premises, any successors and assigns of this Lease, against
all liability for injury or damage to any person or property in any way arising
out of demolition, excavation, or construction work on the premises. The
insurance policy or policies shall name Lessor and Lessee as insureds and shall
not be subject to cancellation unless Lessor has received a minimum of thirty
(30) days prior written notice of the intention of the insurer to cancel the
coverage.

 

(iv)           Certificates of Insurance. Lessee shall furnish Lessor with
certificates of all insurance required by this Section 15. Lessee agrees that if
it does not keep this insurance in full force and effect, Lessor may notify
Lessee of this failure, and if Lessee does not deliver to Lessor certificates
showing all of the required insurance to be in full force and effect within ten
(10) days after this notice, Lessor may, at its option, take out and pay the
premiums on the insurance needed to fulfill Lessee's obligations herein. On
demand from Lessor, Lessee shall reimburse Lessor the full amount of any
insurance premiums paid by Lessor, with interest at the rate of ten (10%)
percent per annum from the date of Lessor's demand until reimbursement by
Lessee.

 

16.            WAIVER OF SUBROGATION. Neither Lessee nor anyone claiming by,
through, under or on behalf of Lessee, shall have any claim, right of action, or
right of subrogation against Lessor for or based upon any loss or damage caused
by any casualty, including but not limited to fire or explosion, relating to the
Improved Leased Premises or property therein. Neither Lessor nor anyone claiming
by, through, under or on behalf of Lessor,



--------------------------------------------------------------------------------

 

shall have any claim, right of action, or right of subrogation against Lessee
for or based upon any loss or damage caused by any casualty, including but not
limited to fire or explosion, relating to the Improved Leased Premises or
property therein. This release shall be applicable and in force and effect only
with respect to loss or damage occurring during such time as the releasor's
policies shall contain a clause or endorsement to the effect that any such
release shall not adversely affect or impair or prejudice the right of the
releasor to recover thereunder. Lessor and Lessee each agree that their policies
will include such a clause or endorsement so long as the same is obtainable and
if not obtainable, shall so advise the other in writing and such notice shall
release both parties from the obligation to obtain such a clause or endorsement.

 

   

8

--------------------------------------------------------------------------------

   

 

17.            INDEMNITY.  Lessee hereby agrees to indemnify, hold harmless and
defend, at its own expense, Lessor from and against any and all claims, actions,
damages, liability, judgments and expenses, including without limitation
reasonable attorneys' fees, which may be imposed upon or incurred by or asserted
against Lessor or Lessor's interest in the Improved Leased Premises, by reason
of any loss of life, personal injury or claim of injury, or damage to property
or claim of damage to property in or about the Improved Leased Premises,
howsoever caused, arising out of or relating to the occupancy or use by Lessee,
its employees, agents or invitees, of the Improved Leased Premises, including
without limitation the streets, alleys, sidewalks or parking areas.   The Lessee
shall indemnify Lessor for any environmental liability, but only to the extent
that such claims, damages, liability, judgments and expenses are caused by the
negligence or willful misconduct of Lessee, its employees, agents and/or
invitees. In addition, Lessee shall indemnify, defend and hold Lessor harmless
from and against any and all expenses incurred by Lessor arising out of or
relating to Lessee's failure to pay or perform its obligations under this Lease.

 

18.            CASUALTY. In the event that the Improved Leased Premises, or any
portion thereof, are damaged or destroyed by any cause whatsoever, Lessee shall
commence such restoration as soon as possible after such occurrence, but in no
event later than ninety (90) days thereafter, and shall diligently pursue such
repair or restoration to completion, with a contractor approved by Lessor. Only
to the extent that the casualty to the Improved Leased Premises is caused
directly by the gross negligence of Lessor, Rent shall be equitably abated based
on the area of the Improved Leased Premises rendered untenantable, if any,
during the period of such untenantability. Notwithstanding the foregoing, if
destruction of more than forty percent (40%) of the Improvements on the Improved
Leased Premises occurs at any point in the last three (3) years of the
then-current Term of the Lease or if any destruction of more than ten percent
(10%) of the Improvements on the Improved Leased Premises occurs in the last
year of the then current Term of the Lease, then Lessee shall have the right to
terminate the Lease.

 

19.            EMINENT DOMAIN.

 

 If the entire Improved Leased Premises shall be taken by reason of condemnation
or under eminent domain proceedings, Lessee may terminate this Lease as of the
date when possession of the Improved Leased Premises is so taken by the
condemning entity. If a portion of the Improved Leased Premises, including
without limitation the building, site improvements, parking or access, shall be
taken under eminent domain or by reason of condemnation to such an extent that
the taking materially adversely affects Lessee's use of the Improved Leased
Premises, Lessee shall have the option to terminate this Lease by written notice
to Lessor within forty-five (45) days of such taking. If this Lease is not so
terminated, Lessee may at its sole cost and expense, and with a contractor
acceptable to Lessor, restore the remaining portions of the Improved Leased
Premises as Lessee deems necessary or appropriate (subject to applicable law)
without abatement of rent. For purposes of this Section 19, (i) a partial taking
shall be deemed to include loss or impairment of access to and from the Improved
Leased Premises and (ii) grants or conveyances made in lieu or in anticipation
of or under threat of a taking or condemnation shall be deemed a taking. Both
parties shall pursue their own damage awards with respect to any such taking,
provided however that Lessee shall be entitled to, and nothing herein shall
prevent Lessee from seeking, an award for taking of or damage to Lessee's trade
fixtures and any award for Lessee's moving expenses, so long as said awards do
not diminish the award to which Lessor is entitled.

 

   





--------------------------------------------------------------------------------

 

9

--------------------------------------------------------------------------------

   

 

20.            DEFAULT. The occurrence of any one or more of the following
events shall constitute an "Event of Default" hereunder:

 

(a)            Lessee shall fail to pay in full when due, any installment of
rent or any other sum payable by Lessee hereunder, and such failure shall
continue for a period of ten (10) days;

 

(b)            Lessee shall fail to perform or observe (or cause or permit any
such failure) any other covenant, term, condition, agreement or obligation to be
performed or observed by Lessee under this Lease or under the Ground Lease, and
such failure shall continue for twenty (20) days after written notice thereof
from Lessor to Lessee; provided however that a failure as described in this
Section 20(b) shall not constitute a default if it is curable but cannot with
reasonable diligence be cured by Lessee within a period of twenty (20) days, so
long as Lessee promptly commences cure and proceeds to cure the failure with
reasonable diligence and in good faith.

 

(c)            The insolvency of Lessee, as evidenced by (i) the adjudication of
Lessee as a bankrupt or insolvent; (ii) the filing of a petition seeking
reorganization of Lessee or an arrangement with creditors, or any other petition
seeking protection of any bankruptcy or insolvency law; (iii) the filing of a
petition seeking the appointment of a receiver, trustee or liquidator of Lessee
or of all or any part of Lessee's assets or property; (iv) an assignment by
Lessee for the benefit of creditors; or (v) the levy against any portion of
Lessee's assets or property by any sheriff or other officer.

 

(d)            Lessor acknowledges and agrees that, notwithstanding any other
provisions contained in this Lease Agreement, in the event (i) Lessee or its
successors or assignees shall become subject to a bankruptcy case pursuant to
Title 11 of the U.S. Code or similar proceeding during the term of this Lease or
(ii) the depository institution then operating the Improved Leased Premises is
closed or is taken over by any depository institution supervisory authority
during the term of this Lease, Lessor shall be bound by all applicable federal
statutes and regulations, including specifically 12 U.S.C. 1821(e)(4).

 

   

10

--------------------------------------------------------------------------------

   

 

21.            REMEDIES. Upon the occurrence of any Event of Default, Lessor
shall have the following rights and remedies in addition to all other rights and
remedies otherwise available at law or in equity:

 

(a)            If Lessee shall at any time fail to pay any sum, charge, or
imposition or perform any other act on its part to be performed, then Lessor,
after ten (10) days written notice to Lessee and without waiving or releasing
Lessee from any obligation hereunder, may pay such charge or sum of money or
make any other payment or perform any other act on the Lessee's part to be made
or performed, and may enter upon the Improved Leased Premises for any such
purpose, and take all such action thereon as may be necessary therefor. All sums
so paid by Lessor and all costs and expenses incurred by Lessor in connection
with the performance of any such act, together with interest thereon at the rate
of ten percent (10%) per annum from the respective dates of Lessor's making of
each such payment or incurring of each such cost and expense, shall constitute
additional rent payable by Lessee under this Lease and Lessor shall have the
same remedies for the collection thereof as in the case of a failure to pay
rent.

 

(b)            At the option of Lessor and upon written notice to Lessee, this
Lease, without waiver of any other rights of Lessor herein, may be terminated
and declared void, without any right on the part of Lessee to save forfeiture by
payment of any sum due or by performance of any term, covenant, or condition
broken and Lessor may re-enter and possess the Improved Leased Premises without
demand or notice, with or without process of law, using such reasonable force as
may be necessary, without being deemed guilty of trespass, eviction, forcible
entry, conversion or becoming liable for any loss or damage which may be
occasioned thereby. In such event, Lessor shall be entitled to recover from
Lessee all damages incurred by Lessor by reason of Lessee's default including,
but not limited to, the cost of recovering possession of the Improved Leased
Premises; expenses of reletting, including



--------------------------------------------------------------------------------

 

necessary renovation and alteration of the Improved Leased Premises; reasonable
attorneys' fees; rent payment through the balance of the term; or the difference
between the rent to be paid by the Lessee pursuant to this Lease and the rent
charges collected by Lessor upon reletting;

 

(c)            Lessor may retake possession of the Improved Leased Premises
without terminating the Lease, in which case this Lease shall continue in effect
whether or not Lessee shall have abandoned the Improved Leased Premises. In such
event, Lessor shall be entitled to enforce all of Lessor's rights and remedies
under this Lease, including the right to recover the rent and any other charges
and adjustments as may become due hereunder;

 

(d)            At Lessor's option, the entire rent and other charges which would
have become due during the balance of the lease term or renewal thereof shall be
accelerated and shall at once become due and payable as if by the terms of this
Lease it were all payable in advance, without presentment, demand, notice of
nonpayment, protest, notice of protest, or other notice, all of which are hereby
expressly waived by Lessee;

 

   

11

--------------------------------------------------------------------------------

   

 

(e)            CONFESSION OF JUDGMENT. FOR VALUE RECEIVED, LESSEE HEREBY
AUTHORIZES AND EMPOWERS ANY PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD
TO APPEAR FOR LESSEE, AS WELL AS FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER
LESSEE, AND WITH OR WITHOUT DECLARATION FILED, UPON THE EXPIRATION OF A TEN (10)
DAY PRIOR NOTICE AND CURE PERIOD, TO CONFESS JUDGMENT AGAINST LESSEE AND IN
FAVOR OF LESSOR, ITS SUCCESSORS AND ASSIGNS, FOR THE SUM DUE BY REASON OF SAID
DEFAULT IN THE PAYMENT OF RENT, INCLUDING UNPAID RENT FOR THE BALANCE OF THE
TERM IF THE SAME SHALL HAVE BECOME DUE AND PAYABLE UNDER THE PROVISIONS OF THIS
LEASE, AND/OR FOR THE SUM DUE BY REASON OF ANY BREACH OF ANY OTHER COVENANT BY
LESSEE HEREIN, TOGETHER WITH INTEREST AND COSTS OF SUIT AND AN ATTORNEYS'
COMMISSION OF FIVE (5%) PERCENT (BUT NO LESS THAN $1,000.00) FOR
COLLECTION.  LESSOR MAY THEREAFTER ISSUE A WRIT OR WRITS OF EXECUTION UPON THE
JUDGMENT OBTAINED, AND LESSEE HEREBY WAIVES AND RELEASES ALL ERRORS AND
EXEMPTIONS WHICH LESSEE COULD OTHERWISE RAISE AS DEFENSES TO SAID
EXECUTION.   SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT
JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS ANY SAID
RENT AND/OR OTHER SUMS SHALL BE IN ARREARS.   FOR THE PURPOSE OF PROCEEDING
UNDER THIS SECTION, THIS LEASE SHALL BE A SUFFICIENT WARRANT, AND A TRUE AND
CORRECT COPY OF THIS LEASE MAY BE FILED WITH THE COURT IN LIEU OF FILING AN
ORIGINAL HEREOF;

 

(f)            IN ADDITION, FOR DEFAULT WITH FAILURE TO CURE AS SET FORTH ABOVE,
LESSEE FURTHER AUTHORIZES, AT THE OPTION OF LESSOR, ANY PROTHONOTARY OR ANY
ATTORNEY OF ANY COURT OF RECORD, EITHER IN ADDITION TO OR WITHOUT JUDGMENT FOR
THE AMOUNT DUE UNDER THE LEASE, TO APPEAR AS ATTORNEY FOR LESSEE, AS WELL AS FOR
ALL PERSONS CLAIMING BY, THROUGH OR UNDER LESSEE, AND TO CONFESS JUDGMENT IN
EJECTMENT AGAINST LESSEE AND IN FAVOR OF LESSOR, FOR RECOVERY BY LESSOR OF
POSSESSION OF THE IMPROVED LEASED PREMISES, FOR WHICH THIS LEASE OR A TRUE COPY
THEREOF SHALL BE SUFFICIENT WARRANT; THEREUPON, IF LESSOR SO DESIRES, AN
APPROPRIATE WRIT OF POSSESSION MAY ISSUE FORTHWITH WITHOUT LEAVE OF COURT. IF
FOR ANY REASON ANY SUCH ACTION SHALL BE TERMINATED AND POSSESSION SHALL REMAIN
IN OR BE RESTORED TO LESSEE, SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE
EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID AS OFTEN AS THERE
SHALL BE ANY DEFAULT WITH FAILURE TO CURE; AND

 

   

12

--------------------------------------------------------------------------------

   

 

(g)            LESSEE HEREBY WAIVES ANY RIGHT IT MAY HAVE, INCLUDING ANY
CONSTITUTIONAL RIGHT, TO NOTICE OR OPPORTUNITY FOR A HEARING PRIOR TO JUDGMENT
BEING ENTERED AGAINST IT UNDER (e) OR (f) ABOVE AND PRIOR TO EXECUTION AGAINST
ITS ASSETS UNDER (e) OR (f) ABOVE. LESSEE ACKNOWLEDGES THAT IT UNDERSTANDS THE
CONFESSION OF JUDGMENT PROVISIONS IN (e) AND (f) ABOVE, AND THIS (g).

 

(h)            LESSEE SHALL PAY LESSOR A TEN PERCENT (10%) LATE CHARGE FOR ANY
RENT PAYMENT NOT PAID WHEN DUE. SAID LATE CHARGE SHALL BEGIN TO ACCRUE ON THE
FIRST DAY FOLLOWING THE EXPIRATION OF THE TEN (10) DAY GRACE PERIOD REFERENCED
IN PARAGRAPH 21(a).

 

22.            CUMULATIVE REMEDIES. Lessor shall have and may exercise all
remedies available to Lessor hereunder and at law and in equity and all such
remedies shall be cumulative, concurrent, and nonexclusive. The waiver of or
failure to exercise any one or more rights or remedies shall be wholly without
prejudice to the exercise and enforcement of any other right or remedy, whether
herein expressly provided for or given by law or in equity.

 

23.            SUBORDINATION AND ATTORNMENT TO LESSOR'S MORTGAGEE.

 

(a)            Lessee agrees that this Lease shall be subordinate to any
mortgages that may presently or hereafter be placed upon the Lessor's interest
in the Improved Lease Premises and to any and all advances to be made
thereunder, and all renewals, replacements, and extensions thereof, without the
necessity of any further instrument or act on the part of Lessee, subject
however to the execution of a customary subordination and non-disturbance
agreement which Lessee agrees to execute in the form required by Lessor's
lender. Lessee will, upon written demand by Lessor, execute such instruments as
may be required at any time and from time to time to confirm such subordination.
Although this subordination shall be self-operative, Lessor agrees to provide
Lessee with a non-disturbance agreement executed by Lessor's current mortgagee,
substantially in the form attached as Exhibit "C." Lessor further agrees to use
its best efforts to provide a customary non-disturbance agreement signed by any
future mortgagee of Lessor. Any such subordination agreement shall provide that
so long as Lessee is not in default of the terms of this Lease, the party
holding the instrument to which this Lease is subordinate shall recognize and
preserve this Lease in the event of any foreclosure sale or possessory action,
and in such case this Lease shall continue in full force and effect. Following
written notice from Lessor's lender directing Lessee to pay any rent or
additional sums directly to such lender (otherwise payable to Lessor pursuant to
the Lease), Lessee's payment of such sums directly to such lender shall not
constitute a default under the terms of this Lease Agreement and Lessor
expressly waives any claims related thereto.

 

   

13

--------------------------------------------------------------------------------

   

 

(b)            Lessee shall, in the event any proceedings are brought for the
foreclosure of any mortgage made by Lessor covering the Improved Leased
Premises, attorn to the purchaser upon any such foreclosure and sale and
recognize such purchaser as the Lessor under this Lease.

 

24.            ESTOPPEL CERTIFICATE. Lessee agrees, within fifteen (15) days
after the Lessor's written request, to execute, acknowledge and deliver to the
Lessor party a written instrument in recordable form reasonably required by
Lessor and/or Lessor's lender or mortagee certifying (i) whether this Lease is
in full force and effect and whether there have been any modifications,
supplements, side agreements or amendments and, if so, stating such
modifications, supplements, side agreements and amendments; (ii) the date to
which rent has been paid; (iii) the amount of any prepaid rent and any credit
due Lessee if any; (iv) the Commencement Date and whether any option to renew
the Term has been exercised and, if so, the day that Renewal Term expires; (v)
whether either party is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying



--------------------------------------------------------------------------------

 

each such default; and (vi) such other matters as Lessor's mortgagee may
reasonably require.  Any such instrument delivered pursuant to this section may
be relied upon by Lessor and Lessee, and any mortgagee or permitted assignee of
any of them, and any prospective purchaser of the Improved Leased Premises.

 

25.            MEMORANDUM OF LEASE AND RECORDING. Lessor and Lessee shall
execute a Memorandum of Lease hereof, in form reasonably satisfactory to each of
them, and Lessee may record such Memorandum of Lease in the office of the
Recorder of Deeds of and for Lehigh County, Pennsylvania. Upon the Commencement
Date hereof, the parties shall execute and record a modification of the
Memorandum of Lease to reflect the actual term of the last Renewal Term pursuant
hereto.

 

26.            ASSIGNMENT AND SUBLETTING. Neither Lessee or its successors or
permitted assigns shall assign this Lease or any interest therein, sublet the
whole or any portion of the Improved Leased Premises or subject its interest in
this Lease to any leasehold mortgage without the prior written consent of
Lessor.   No assignment or sublease shall release Lessee from its obligations to
perform the terms, covenants, and conditions of this Lease. Lessor's consent
shall not be unreasonably withheld, provided that: (i) the assigning or
subletting entity and any guarantor remains liable for all of Lessee's
obligations hereunder; (ii) there exists no Event of Default under this Lease
either at the time Lessee notifies Lessor of such proposed assignment or
sublease or at the time such assignment or sublease is to become effective;
(iii) Lessee delivers to Lessor an executed copy of the proposed sublease or
assignment; (iv) the proposed sublease or assignment shall meet all use
requirements and restrictions set forth in this Lease; and (v) Lessor has no
contractual requirement of to obtain the consent of Lessor's mortagee and/or
lender, or alternatively, if such a contractual requirement exists, then the
Lessor's mortgagee and/or lender has consented to the proposed sublease and/or
assignment.

 

   

14

--------------------------------------------------------------------------------

   

 

27.            BINDING OBLIGATION. Each and every provision of this Lease shall
bind and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

28.            PROHIBITED ACTS. Lessee shall not use or operate any equipment or
machinery or in any way use the Improved Leased Premises in a way which is
harmful to the Improved Leased Premises. Lessee shall not cause or permit any
hazardous substances to be utilized at, on or in the Improved Leased Premises
except with the prior written consent of Lessor and in strict compliance with
all applicable environmental laws, ordinances, rules and regulations. Lessee
shall not do or allow to be done any acts, omissions, or activity which would
cause the fire, hazard, or any other insurance now in force or hereinafter to be
placed on the Improved Leased Premises or building, or any part thereof, to
become void, suspended, or rated as a more hazardous risk than at the date of
the execution of this Lease, furthermore, Lessee shall not be permitted to act
or conduct business in any way that is against any applicable law.

 

29.            CONSTRUCTION AND INTERPRETATION. This Lease shall be considered
as having been made, executed, and delivered in the Commonwealth of
Pennsylvania, and all questions regarding its validity, interpretation, or
construction shall be construed in accordance with the laws of this
Commonwealth. Words contained herein that are gender specific, singular, or
plural, shall, if the context permits, be construed to include all genders, and
both singular and plural forms.

 

30.            WAIVER. No waiver by Lessor of any breach by Lessee of any of its
obligations, agreements, or covenants hereunder and no failure of Lessor to
exercise available remedies allowed upon the occurrence of an Event of Default,
shall be a waiver of any subsequent breach of obligations, agreements, or
covenants and nor shall it be a waiver by Lessor of its rights or remedies with
respect to such or any subsequent Event of Default.

 

31.            ENTIRE AGREEMENT. This Lease and any exhibits attached hereto and
forming a part hereof set forth all of the covenants, promises, agreements,
conditions, and understanding between Lessor and Lessee concerning the Improved
Leased Premises, and there are no covenants, promises, agreements, conditions,
or understandings, either oral or written, between the parties other than as are
herein set forth. No subsequent



--------------------------------------------------------------------------------

 

alteration, amendment, change or addition to this Lease shall be binding upon
either Lessor or Lessee unless the same is reduced to writing and executed by
Lessor and Lessee.

 

32.            NOTICES. All notices, elections, requests, demands or other
communications with respect to this Lease shall be in writing and shall be
deemed to have been given when hand delivered, when deposited with a reputable
overnight delivery service (such as Federal Express) or when deposited in a
postal depository maintained by the United States Postal Service, first class
certified mail, postage prepaid to Lessor or Lessee at the addresses recited in
the Preamble to this Lease, or to such other address as designated in writing by
Lessor or Lessee.

 

   

15

--------------------------------------------------------------------------------

   

 

33.            PARTIAL INVALIDITY. If any term, covenant, or condition of this
Lease or the application thereof to any person, partnership, association,
corporation, or other entity, is determined to be invalid or unenforceable, the
remainder of this Lease, or the application of such term, covenant, or condition
to persons, partnerships, associations, corporations or other entities other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant, or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by law.

 

34.            HEADINGS. Any headings preceding the text of the sections set
forth herein are inserted solely for convenience and shall not in any way
define, limit, or describe the scope, intent, or meaning of such sections, and
such headings shall not constitute a part of this Lease.

 

35.            QUIET ENJOYMENT. Lessor agrees that Lessee, on payment of the
rent and all other charges provided for in this Lease and Lessee's fulfillment
of all obligations under the covenants, agreements and conditions of this Lease
shall and may (subject to the exceptions, reservations, terms and conditions of
this Lease, superior mortgages, the Ground Lease and matters of record)
peaceably and quietly have, hold and enjoy the Improved Leased Premises for the
Term without interference by or from Lessor or any party claiming through or
under Lessor.

 

36.            TIME OF THE ESSENCE. Time is of the essence in the performance by
Lessee of its obligations hereunder.

 

[Signature page follows.]

 

   

16

--------------------------------------------------------------------------------

   

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Lease to be executed by persons duly authorized as of the day
and year first above written.

 

WITNESS:

   

LESSOR:

   

   

POLARIS CEDAR CREST, LLC,

   

   

a Pennsylvania limited liability company

   

   

   

   

   

   

   

   

   

   

/s/ Jessica Gentile

   

By:

/s/ James Gentile

 

   

   

Name:

James Gentile

   

   

   

Title:

Member

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   



--------------------------------------------------------------------------------

 

   

   

   

   

   

ATTEST/WITNESS:

   

LESSEE:

   

   

EMBASSY BANK FOR THE LEHIGH

   

   

VALLEY, a Pennsylvania financial

   

   

institution

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

/s/ Mark A. Casciano

   

By:

/s/ David M. Lobach Jr.

 

   

   

Name:

David M. Lobach Jr.

   

   

   

Title:

CEO

 

   

17

--------------------------------------------------------------------------------

   

 

EXHIBIT A

 

Premises

 

LEGAL DESCRIPTION

 

 

ALL THAT CERTAIN LOT OF LAND BEING 1142 SOUTH CEDAR CREST BOULEVARD IN SALISBURY
TOWNSHIP, LEHIGH COUNTY, PENNSYLVANIA, SHOWN AS LOT A ON THE PLAN OF CENTER
SQUARE ASSOCIATES RECORDED TO LEHIGH COUNTY DOCUMENT NO. 7431330, BOUNDED AND
DESCRIBED AS FOLLOWS:

 

BEGINNING ATA POINT ON THE WESTERLY RIGHT-OF-WAY LINE OF CEDAR CREST BOULEVARD
(A.K.A. S.R. 0029, A.K.A. LR. 557, 80 FOOT WIDE RIGHT-OF-WAY) AT THE
INTERSECTION OF THE DIVIDING LINE BETWEEN PROPOSED LOT A AND PROPOSED LOT B,
SAID POINT BEING DISTANT SOUTH 00 DEGREES 03 MINUTES 00 SECONDS WEST, A DISTANCE
OF 237.91 FEET FROM THE DIVIDING LINE BETWEEN T.M.P. J8NE2-14-5, LANDS NOW OR
FORMERLY CENTER SQUARE ASSOCIATES AND T.M.P. J8NE2-14-4, LANDS NOW OR FORMERLY
KILARESKI AND FROM SAID POINT OF BEGINNING RUNNING; THENCE ALONG THE WESTERLY
RIGHT-OF-WAY LINE OF CEDAR CREST BOULEVARD, SOUTH 00 DEGREES 03 MINUTES 00
SECONDS WEST, DISTANCE OF 128.34 FEET TO A POINT; THENCE THE FOLLOWING FOUR (4)
COURSES AND DISTANCES CONNECTING THE WESTERLY RIGHT-OF-WAY LINE OF CEDAR CREST
BOULEVARD WITH THE NORTHERLY RIGHT-OF-WAY LINE OF LINCOLN AVENUE (A.K.A. T-481,
A.K.A. EAST TEXAS ROAD, 60 FOOT WIDE RIGHT-OF-WAY); (1) NORTH 89 DEGREES 57
MINUTES 00 SECONDS WEST, A DISTANCE OF 1.63 FEET TO A POINT OF CURVATURE; (2)
ALONG THE OF A CIRCLE CURVING TO THE RIGHT HAVING A RADIUS OF 25.00 FEET, A
CENTRAL ANGLE OF 73 DEGREES 59 MINUTES 54 SECONDS, AN ARC LENGTH OF 32.29 FEET,
A CHORD BEARING SOUTH 39 DEGREES 35 MINUTES 28 SECONDS WEST, AND A CHORD
DISTANCE OF 30.09 FEET TO A POINT OF COMPOUND CURVATURE; (3) ALONG THE ARC OF A
CIRCLE CURVING TO THE RIGHT, HAVING A RADIUS OF 149.50 FEET, A CENTRAL ANGLE OF
03 DEGREES 37 MINUTES 40 SECONDS, AN ARC LENGTH OF 9.47 FEET, A CHORD BEARING
SOUTH 78 DEGREES 24 MINUTES 15 SECONDS WEST, AND A CHORD DISTANCE OF 9.46 FEET
TO A POINT; (4) SOUTH 05 DEGREES 51 MINUTES 08 SECONDS WEST, DISTANCE OF 2.26
FEET TO A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF LINCOLN AVENUE; THENCE
ALONG THE NORTHERLY RIGHT-OF-WAY LINE OF LINCOLN AVENUE, NORTH 84 DEGREES 08
MINUTES 52 SECONDS WEST, A DISTANCE OF 153.53 FEET TO A POINT; THENCE ALONG THE
DIVIDING LINE BETWEEN PROPOSED LOTA AND T.M.P. J8NE2-14-7, LANDS NOW OR FORMERLY
SHOEMAKER, ALONG THE ARC OF A CIRCLE CURVING TO THE RIGHT, HAVING A RADIUS OF
225.00 FEET, A CENTRAL ANGLE OF 20 DEGREES 58 MINUTES 52 SECONDS, AND ARC LENGTH
OF 82.39 FEET, A CHORD BEARING NORTH 23 DEGREES 49 MINUTES 16 SECONDS EAST, AND
A CHORD DISTANCE OF



--------------------------------------------------------------------------------

 

81.93 FEET TO A POINT ON THE CENTERLINE OF A 20 FOOT WIDE UNOPENED ALLEY; THENCE
ALONG THE CENTERLINE OF A 20 FOOT WIDE UNOPENED ALLEY, NORTH 00 DEGREES 03
MINUTES 00 SECONDS EAST, A DISTANCE OF 65.20 FEET TO A POINT; THENCE ALONG THE
DIVIDING LINE BETWEEN PROPOSED LOT A AND PROPOSED LOT B, SOUTH 89 DEGREES 57
MINUTES 00 SECONDS EAST, A DISTANCE OF 150.00 FEET TO THE PLACE OF BEGINNING.

 

CONTAINING 23,854 SQUARE FEET OF LAND (0.548 ACRE), MORE OR LESS.

 

PARCEL 548588071238-1

 

 

18 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------